                                                                                                  FILED
                                                                                                April 4, 2019
                       UNITED STATES DISTRICT COURT FOR THE                                 CLERK, US DISTRICT COURT
                                                                                              EASTERN DISTRICT OF
                                                                                                   CALIFORNIA
                                                                                                              �
                           EASTERN DISTRICT OF CALIFORNIA                                          oePuTVcLiAK


UNITED STATES OF AMERICA,                     )
                                              )               Case No. 2: l 7-po-00252-EFB
              Plaintiff,                      )
v.                                            )
                                              )                ORDER FOR RELEASE OF
MICHIEL G. GERLACH,                           )                 PERSON IN CUSTODY
            Defendant.
_______________
                                              )
                                              )

TO:    UNITED STATES MARSHAL:

       This is to authorize and direct you to release, MICHIEL G. GERLACH, Case No.2: l 7-po-

00252-EFB from custody subject to the conditions contained in the attached "Notice to Defendant

Being Released" and for the following reasons:

       _x__   Release on Personal Recognizance

              Bail Posted in the Sum of: .$

                      Co-Signed Unsecured Appearance Bond

                      Secured Appearance Bond

                     (Other) Conditions as stated on the record.

                      (Other)

       This release order is not effective until the date defendant has signed and understands the attached

"Notice to Defendant Being Released".

       Issued at Sacramento, CA on 4/4/2019                                   .....______
                                                    at.---"'2""':5-2.....,p_.=m



                                                        �✓�  ?di�� --
                                                    By ..,,-:; .· �          .    -�
                                                     /Ed�. � �-------
                                                       United States Magistrate Judge
